Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 11-13 are directed to an invention that is independent or distinct from the invention originally claimed for the same reasons as stated in the previous Office Action mailed May 11th, 2022
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 11-13 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Amendment
Applicant’s amendment overcomes the objections to Claim 3.
Applicant’s amendment overcomes the rejection of Claims 3 and 5-7 under 35 U.S.C. 112(b).
Newly amended claims no longer invoke 35 U.S.C. 112(f).

Response to Arguments
Applicant’s arguments with respect to Claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Newly amended Claims 1 and 2 recites a “threshold detector” (Line 17 and 16, respectively) and a “noise-attenuated, high-frequency image generator” (Line 12 and 11, respectively) as part of a noise removal apparatus. The threshold detector and noise-attenuated, high-frequency image generator, however, are not explicitly mentioned in the detailed specifications and has no corresponding description. While products that results from the operation of these structures exist and are described in the specifications, specific structural recitation of the newly added structures are absent. The newly added limitations of “threshold detector” and “noise-attenuated, high-frequency image generator” therefore constitutes new matter. 
For prior art consideration, the closest corresponding structure to the “threshold detector” is the “HH thresholder” disclosed in ¶23 of the detailed specifications. The “threshold detector” will be construed as “HH thresholder”. The “noise-attenuated, high-frequency image generator: is being construed as the originally described and claimed “high-frequency image summation unit”.
Claims 3-10 and 14-19 are rejected for being dependent on rejected claims and inheriting all the deficiencies of the parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stirling-Gallacher (US 2012/0019690 A1; hereafter: Stirling), and further in view of Ishiga (US 2009/0040386 A1; hereafter: Ishiga) and Nakagawa (US 2015/0325014 A1; hereafter: Nakagawa).
Regarding Claim 1, Stirling teaches: a noise removal apparatus (Figure 13) comprising: an image signal reception sensor configured to receive a measured image signal (Figure 13: element 154; ¶65: “A radiation detection means 154, e.g. a receiver 16 including a receive antenna 18 as shown in FIGS. 1 and 2”); a wavelet transformer including a low pass filter and a high pass filter, the wavelet transformer configured to perform a (Figure 13: element 160 and 162; ¶67: “a transform selection means 162 is provided for selecting for the complete image, for one or more parts of the image or for selected features in said image a selected transform for application by said noise reduction means 160.”; ¶57: “Therefore, by choosing different wavelets for the DWT unit 40, different pairs of low pass and high pass filters 44,46 are formed.”) discreate wavelet transform on the image signal received from the image signal reception sensor via the low pass filter and the high pass filter to divide the image signal into a low-frequency image composed of a low-frequency component and a high-frequency image composed of a high-frequency component (Figure 8-10; Figures 9 and 10 shows a discrete wavelet transform being performed on an image signal. Figure 8 shows that the image signal is being decomposed into low and high frequency components with low-pass filters and high-pass filters.; ¶61 discusses the outputs of a 2D discrete wavelet transform; ¶57: “Therefore, by choosing different wavelets for the DWT unit 40, different pairs of low pass and high pass filters 44,46 are formed.”) but does not explicitly teach a noise generator configured to generate plural noise images containing noise similar to a noise component in the high-frequency image; a noise-attenuated, high-frequency image generator configured to receive the high-frequency image and the plural noise images generated by the noise generator, and sum and average the high-frequency image and the plural noise images to generate a noise-attenuated, high-frequency image
In a related art, Ishiga teaches a noise generator (Figure 1 and 19) configured to generate plural noise images containing noise similar to a noise component in the high-frequency image (¶26: “a noise extraction step in which a low-frequency noise image and a high-frequency noise image corresponding to the low-frequency image and the high frequency image.”); a noise-attenuated, high-frequency image generator (Figure 1 and 19) configured to receive the high-frequency image and the plural noise images generated by the noise generator, and sum and average the high-frequency image and the plural noise images to generate a noise-attenuated, high-frequency image (¶26: “a noise synthesis step in which the low-frequency noise image and the high-frequency noise image paired up with the low-frequency noise image are synthesized with each other so as to generate a single integrated noise image”; while Ishiga discloses synthesizing a noise image with low and high-frequency noise images and the low frequency image, it would be reasonable to synthesize a noise image with the high-frequency noise image and high-frequency image) for generating sharper noise images for easier removal of noise.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Stirling with the above teachings of Ishiga to incorporate the generation of a noise image and combining it with the original high-frequency or low-frequency image. The motivation in doing so would lie in obtaining sharper noise images for easier removal of noise.
Stirling, in view of Ishiga, teaches: a threshold detector (Stirling: Figure 9 and 10: element 132) configured to receive the noise-attenuated, high-frequency image, identify a pixel in the noise-attenuated, high-frequency image having a pixel value smaller than a threshold as a noise pixel, and interpolate the noise pixel using neighboring pixels without interpolation of a pixel in the noise-attenuated, high-frequency image having a pixel value greater than the threshold, to generate a noise-free, high-frequency image (¶58 discloses that different thresholding techniques can be used to removal noise from an image) but does not explicitly disclose that the noise pixel is interpolated based on surrounding pixels to generate a noise-free image.
In a related art, Nakagawa teaches: interpolating noise pixels based on surrounding pixels to generate a noise-free image (Abstract: “An interpolating means 54 interpolates the pixel value of the noise value included in the captured images using the pixel values of other pixels to produce a noise-eliminated image.”) for accurate noise removal of an image.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Stirling, in view of Ishiga, with the above teachings of Nakagawa to incorporate the interpolation of noise pixels for noise removal. The motivation in doing so would lie in the accurate removal of noise while maintaining the features of non-noise pixels.
Stirling, in view of Ishiga, and in further view of Nakagawa, teaches: an inverse discrete wavelet transformer configured to receive the low-frequency image and the noise-free, high-frequency image and synthesize the low-frequency image and the noise-free, high-frequency image to generate a denoised image (Stirling: Figure 10: element 134; Stirling: ¶62: “the output of the 2D DWT unit 100 are passed to a threshold unit 132 before being converted back to the normal domain via the 2D IDWT unit 134.”; Stirling: ¶58: “The IDWT unit 70 comprises up-sampling units 72, 74 for up-sampling by a factor of 2 in each path and again a low pass filter 76 and a high pass filter 78. The filter outputs are then combined resulting in the noise filtered output 80”).
Regarding Claim 2, Stirling, in view of Ishiga, and in further view of Nakagawa, teaches: a noise removal apparatus (Stirling: Figure 11 and 13) comprising: an image signal reception sensor (Stirling: Figure 13: element 154 and 158) configured to receive a measured video (Stirling: ¶96 and 98 discloses that the noise removal is used in medical imaging and security applications, and more specifically in applications where real-time noise processing is needed including but not limited to ultrasound, active radiometry or security scanning); a wavelet transformer including a low pass filter and a high pass filter (Stirling: Figure 13: element 160 and 162; Stirling: ¶67: “a transform selection means 162 is provided for selecting for the complete image, for one or more parts of the image or for selected features in said image a selected transform for application by said noise reduction means 160.”; Stirling: ¶57: “Therefore, by choosing different wavelets for the DWT unit 40, different pairs of low pass and high pass filters 44,46 are formed.”) configured to perform a discrete wavelet transform on images in the video received from the image signal reception sensor and composed of plural consecutive frames, via the low pass filter and the high pass filter to divide each of the images into a low-frequency video image composed of a low-frequency component and a high-frequency video image composed of a high-frequency component (Stirling: Figure 8-10; Stirling: Figures 9 and 10 shows a discrete wavelet transform being performed on an image signal. Stirling: Figure 8 shows that the image signal is being decomposed into low and high frequency components with low-pass filters and high-pass filters.; Stirling: ¶61 discusses the outputs of a 2D discrete wavelet transform); a noise attenuated, high-frequency video image generator (Figure 1 and 19) configured to receive the high-frequency video images, and sum and average the high-frequency video images obtained from the video composed of the plural consecutive frames to generate a noise-attenuated, high-frequency video image (Ishiga: ¶26: “a noise synthesis step in which the low-frequency noise image and the high-frequency noise image paired up with the low-frequency noise image are synthesized with each other so as to generate a single integrated noise image”; while Ishiga discloses synthesizing a noise image with low and high-frequency noise images and the low frequency image, it would be reasonable to synthesize a noise image with the high-frequency noise image and high-frequency image); a threshold detector (Stirling: Figure 9 and 10: element 132) configured to receive the noise-attenuated, high frequency video image, identify a pixel in the noise-attenuated, high-frequency video image having a pixel value smaller than a threshold as a noise pixel, and interpolate the noise pixel using neighboring pixels without interpolation of a pixel in the noise-attenuated, high-frequency video image having a pixel value greater than the threshold, to generate noise-free, high-frequency video image (Stirling: ¶58 discloses that different thresholding techniques can be used to removal noise from an image; Nakagawa: Abstract: “An interpolating means 54 interpolates the pixel value of the noise value included in the captured images using the pixel values of other pixels to produce a noise-eliminated image.”); and an inverse discrete wavelet transformer configured to receive the low-frequency video images and the noise-free, high-frequency video image, and synthesize the noise-free, high-frequency video image with a low-frequency image corresponding to a middle frame among the low-frequency video images to generate a denoised image (Stirling: Figure 10: element 134; Stirling: ¶62: “the output of the 2D DWT unit 100 are passed to a threshold unit 132 before being converted back to the normal domain via the 2D IDWT unit 134.”; Stirling: ¶58: “The IDWT unit 70 comprises up-sampling units 72, 74 for up-sampling by a factor of 2 in each path and again a low pass filter 76 and a high pass filter 78. The filter outputs are then combined resulting in the noise filtered output 80”).
Regarding Claim 3, Stirling, in view of Ishiga, and in further view of Nakagawa, teaches: the noise removal apparatus according to Claim 1, wherein the low-frequency image comprises a sub-band Low-Low (LL) image, a sub-band High-Low (HL) image, and a sub-band Low-High (LH) image, and the high-frequency image comprises a sub-band High-High (HH) image (Stirling: ¶61: “From FIG. 8 it can be seen that such a 2D DWT unit 100 has four outputs which correspond to the approximate (low frequency) coefficients CA, detailed horizontal (high frequency) coefficients CHD for horizontal components, detailed vertical (high frequency) coefficients CVD for vertical components, and detailed diagonal (high frequency) coefficients CDD for diagonal components”; Stirling: Figure 8 shows an image signal being passed through a series of filters along multiple paths that results in coefficients that corresponds to LL, HL, LH, and HH sub-band images.).
Regarding Claim 4, Stirling, in view of Ishiga, and in further view of Nakagawa, teaches: the noise removal apparatus according to claim 1, wherein the high-frequency image comprises a high-frequency sub-band image obtained by performing discrete wavelet transform or discrete wavelet packet transform with two or more decomposition levels (Stirling: Figure 7 and 8; Stirling: ¶59: “FIGS. 5 and 6 show a one level DWT unit. However, the DWT unit may also have multiple levels of decomposition”).
Regarding Claim 5, Stirling, in view of Ishiga, and in further view of Nakagawa, teaches: the noise removal apparatus according to claim 3, further comprising: a silence detector configured to determine the presence of an input signal from the image signal reception sensor (Stirling: Figure 11: element 154; Element 154 of Figure 11 is a radiation detection means that detects the input signals); and a threshold generator configured to generate a threshold for distinguishing noise in the sub-band HH image from actual image data (Stirling: ¶58: “Typically to remove the higher frequency noise components the output of the high pass filter is passed to a threshold unit (which may be implemented in a variety of different ways), which removes (or cuts off) the amplitudes of high frequency components above a predetermined threshold (for the amplitudes and then subsequently passed to a corresponding IDWT”; Nakagawa: Abstract: “An interpolating means 54 interpolates the pixel value of the noise value included in the captured images using the pixel values of other pixels to produce a noise-eliminated image.”); wherein the identified pixel is a pixel in the sub-band HH image (Stirling: Figure 9 and 10 shows the thresholder being applied to the HH band images).
Regarding Claim 6, Stirling, in view of Ishiga, and in further view of Nakagawa, teaches: the noise removal apparatus according to claim 5, further comprising: a logarithmic transformer configured to logarithmically transform the sub-band HH images to remove speckle noise; and an exponential transformer configured to inversely transform the logarithmically transformed sub-band HH image back into an original form thereof (Stirling: Figure 10: element 142 and 146; Stirling: ¶63: “Here it can be seen that the input 102 is first passed to a logarithmic unit 142, (in this case the natural logarithm) via a biasing unit 144 and the output of the 2D IDWT unit 134 is passed to an inverse logarithm unit 146 (in this case the exponential function)”). 
Regarding Claim 7, Stirling, in view of Ishiga, and in further view of Nakagawa, teaches: the noise removal apparatus according to claim 6, further comprising: a speckle noise removal controller configured to determine whether to remove speckle noise; a first switch associated with the logarithmic transformer; and a second switch associated with the exponential transformer, wherein the speckle noise removal controller is configured to control the first switch and the second switch to activate or deactivate the logarithmic transformer or the exponential transformer. (Stirling: Figure 11: element 160; Stirling: ¶67: “a noise reduction means is provided for processing said image by applying a one- or multi- dimensional (e.g. two-dimensional) transform to the complete image, to one or more parts of the image or to selected features in said image. Still further, a transform selection means 162 is provided for selecting for the complete image, for one or more parts of the image or for selected features in said image a selected transform for application by said noise reduction means 160 resulting in the minimum speckle noise in the image”; Stirling: ¶67 discloses a noise reduction means and a transform selection means that applies the noise removal process. Such means perform the same function as determining whether a noise removal process is performed.). 
Regarding Claim 8, Stirling, in view of Ishiga, and in further view of Nakagawa, teaches: the removal apparatus according to claim 1, further comprising: a heart pulse sensor configured to measure a heart pulse signal, wherein the image signal reception sensor is configured to receive an image signal synchronized with the heart pulse signal (Stirling: ¶96 and 98 discloses noise removal applications, which includes medical imaging.). 
Regarding Claim 14, Stirling, in view of Ishiga, and in further view of Nakagawa, teaches: the noise removal apparatus according to claim 2, wherein the low-frequency image or the low-frequency video image comprises a sub-band Low-Low (LL) image, a sub-band High-Low (HL) image, and a sub-band Low-High (LH) image, and the high-frequency video image comprises a sub-band High-High (HH) image (Stirling: ¶61: “From FIG. 8 it can be seen that such a 2D DWT unit 100 has four outputs which correspond to the approximate (low frequency) coefficients CA, detailed horizontal (high frequency) coefficients CHD for horizontal components, detailed vertical (high frequency) coefficients CVD for vertical components, and detailed diagonal (high frequency) coefficients CDD for diagonal components”; Figure 8 shows an image signal being passed through a series of filters along multiple paths that results in coefficients that corresponds to LL, HL, LH, and HH sub-band images.).
Regarding Claim 15, Stirling, in view of Ishiga, and in further view of Nakagawa, teaches: the noise removal apparatus according to claim 2, wherein the high-frequency image comprises a high-frequency sub-band video image obtained by performing discrete wavelet transform or discrete wavelet packet transform with two or more decomposition levels (Stirling: Figure 7 and 8; Stirling: ¶59: “FIGS. 5 and 6 show a one level DWT unit. However, the DWT unit may also have multiple levels of decomposition”).
Regarding Claim 16, Stirling, in view of Ishiga, and in further view of Nakagawa, teaches: the noise removal apparatus according to claim 14, further comprising a silence detector configured to determine the presence of an input signal from the image signal reception sensor (Stirling: Figure 11: element 154; Element 154 of Figure 11 is a radiation detection means that detects the input signals); a threshold generator configured to generate a threshold for distinguishing noise in the sub-band HH image from actual image data (Stirling: ¶58: “Typically to remove the higher frequency noise components the output of the high pass filter is passed to a threshold unit (which may be implemented in a variety of different ways), which removes (or cuts off) the amplitudes of high frequency components above a predetermined threshold (for the amplitudes and then subsequently passed to a corresponding IDWT”; Nakagawa: Abstract: “An interpolating means 54 interpolates the pixel value of the noise value included in the captured images using the pixel values of other pixels to produce a noise-eliminated image.”); and wherein the identified pixel is a pixel in the sub-band HH image (Stirling: Figure 9 and 10 shows the thresholder being applied to the HH band images).
Regarding Claim 17, Stirling, in view of Ishiga, and in further view of Nakagawa, teaches: the noise removal apparatus according to claim 16, further comprising: a logarithmic transformer configured to logarithmically transform the sub-band HH images to remove speckle noise; and an exponential transformer configured to inversely transform the logarithmically transformed sub-band HH image back into an original form thereof (Stirling: Figure 10: element 142 and 146; Stirling: ¶63: “Here it can be seen that the input 102 is first passed to a logarithmic unit 142, (in this case the natural logarithm) via a biasing unit 144 and the output of the 2D IDWT unit 134 is passed to an inverse logarithm unit 146 (in this case the exponential function)”).
Regarding Claim 18, Stirling, in view of Ishiga, and in further view of Nakagawa, teaches: the noise removal apparatus according to claim 17, further comprising: a speckle noise removal controller configured to determine whether to remove speckle noise; a first switch associated with the logarithmic transformer; and an second switch associated with the exponential transformer, wherein the speckle noise removal controller is configured to control the first switch and the second switch to activate or deactivate the logarithmic transformer or the exponential transformer. (Stirling: Figure 11: element 160; Stirling: ¶67: “a noise reduction means is provided for processing said image by applying a one- or multi- dimensional (e.g. two-dimensional) transform to the complete image, to one or more parts of the image or to selected features in said image. Still further, a transform selection means 162 is provided for selecting for the complete image, for one or more parts of the image or for selected features in said image a selected transform for application by said noise reduction means 160 resulting in the minimum speckle noise in the image”; Stirling: ¶67 discloses a noise reduction means and a transform selection means that applies the noise removal process. Such means perform the same function as determining whether a noise removal process is performed.).
Regarding Claim 19, Stirling, in view of Ishiga, and in further view of Nakagawa, teaches: the noise removal apparatus according to claim 2, further comprising: a heart pulse sensor configured to measure a heart pulse signal, wherein the image signal reception sensor is configured to receive video synchronized with the heart pulse signal (Stirling: ¶96 and 98 discloses noise removal applications, which includes medical imaging.).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Stirling, in view of Ishiga, and in further view of Nakagawa, as applied to claims above, and further in view of Church et al. (US 2017/0159136 A1; hereafter: Church).
Regarding Claim 9, Stirling, in view of Ishiga, and in further view of Nakagawa, teaches: the noise removal apparatus according to Claim 2, but does not explicitly teach that it further comprises: an image aligner configured to perform registration or alignment between the frames of the video; and an outlier detector configured to detect a matching image containing feature points at which a motion vector between a reference image and the matching image exceeds a predetermined value upon registration between the frames by the image aligner to exclude the matching image from the summing and averaging performed by the noise-attenuated, high-frequency video image generator.
In related art, Church teaches: an image aligner configured to perform registration or alignment between the frames of the video; and an outlier detector configured to detect a matching image containing feature points at which a motion vector between a reference image and the matching image exceeds a predetermined value upon registration between the frames by the image aligner to exclude the matching image from the summing and averaging performed by the noise-attenuated, high-frequency video image generator (¶90: “Sequence pattern identification and matching described above may be used for computational image processing tasks, such as image stitching, registration, filtering, colorization, parameterization, and noise reduction. For instance, objects in the digital image data with patterns not matched in the reference may be excluded from visualization and subsequent analysis”) for excluding images that differ from a reference image and would greatly affect further analysis and processing.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Stirling, in view of Ishiga, and in further view of Nakagawa, with the above teachings of Church to incorporate the detection and exclusion of image frames that deviate from a reference image. The motivation in doing so would lie in removing images that would greatly affect further analysis and processing of video frames.
Regarding Claim 10, Stirling, in view of Ishiga, and in further view of Nakagawa and Church, teaches: the noise removal apparatus according to claim 9, wherein the image aligner configured to perform alignment or registration between two neighboring frames using semantic segmentation-based image registration, control point mapping-based image registration, or wavelet frame-based image matching (Church: ¶90: “Sequence pattern identification and matching described above may be used for computational image processing tasks, such as image stitching, registration, filtering, colorization, parameterization, and noise reduction. For instance, objects in the digital image data with patterns not matched in the reference may be excluded from visualization and subsequent analysis”; generally describes a semantic segmentation-based registration method). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mercuriev (US 2013/0216117 A1), Kusumi (US 2016/0343115 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Friday 8:00 AM EST - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668